                                                                                               CLERK, U.S.'"-`u           —
                                                                                                           Dl;,T,~!C7C0!;F~T


                                                                                                    MAY t 6 2019
                                                                                            CENTR,gL p~
                                                                                            BY               OF
                                                                                                                  CALIFdRNIA
                                                                                                                     DEPUTY




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                  cASE rruMBEx
                                                 PLAINTIFF
                            v.                                         CR-18-00173-G W-47
  EDWIN AYALA,
                                                                 ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                           DEFENDANT(S).              TO BAIL REFORM ACT


    Upon motion of the Defendant                                        ,IT IS ORDERED that a detention hearing
is set for Mav 21                                       , 2019          , at 2:00      ❑a.m./ ~p.m. before the
Honorable Maria A. Audero                                               , in Courtroom 690

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated: `j ~ 1 b ~ '2 a1~
                                                 U.S. District Judge         r   Judge
                                                  Maria A. Audero




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                   Page 1 of 1
